DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-15-2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 4-3-2020 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the rejections have been updated accordingly. The prior art Ferguson (US Patent 8949016) has been withdrawn and new art has been applied to the independent claims.

Regarding the 112(a) Written Description and Enablement rejections, the Applicant’s arguments on pages 7-8 are acknowledged, however, 112(a) Written Description and Enablement rejections are directed towards the deficiencies of the current specification itself. These issues can only be addressed and resolved using evidence and citations from the current specification. 

The 112(a) rejections are maintained.

Regarding the 112(f) interpretation has been withdrawn in view of the amendments to the claims. 

Regarding the 103(a) rejections, the prior art Ferguson (US Patent 8949016) has been withdrawn and new art has been applied to the independent claims. Please see the official reasoning in the instant Office Action below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 3, the current specification does not provide sufficient written description directed towards “performing travel control”, calculating the respective “reliability” parameters, such as the “estimated position reliability”, “satellite navigation dead reckoning position reliability”, “satellite navigation correction value”, a “reliability correction value”, “first localized position”, “first estimated position”, “second estimated position”,  and calculating a “threshold”.
The current specification does not provide any equations, processes, or algorithms showing how to process specific data in order to “performing travel control”, especially with respect to the calculated reliabilities and positions. The current specification merely suggests that “computing control information” is an essential step of performing autonomous vehicle control without providing the necessary information to actually compute the “control information”.
	Further regarding claims 1 and 3, the current specification discusses calculating the respective “reliabilities”, such as the “estimated position reliability” and “reliability correction value”, and “satellite navigation dead reckoning position reliability” without providing any equations, processes, or algorithms showing how specific information is processed in order to obtain the respective final “reliability” parameters seen above. The current specification merely discusses the end result of calculating the “estimated position reliability” and the “reliability correction value” and “satellite navigation dead reckoning position reliability” without disclosing the required steps to achieve the end result. 
Further regarding claims 1 and 3, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the respective first localized position”, “first estimated position”, “second estimated position”. In particular, if the different sensors have different reliabilities, it is unclear how a final position is determined using information from a plurality of different sources.
Further regarding claims 1 and 3, the current specification does not disclose how to choose or calculate the “threshold”. The current specification does not disclose any information regarding what parameters or variables, if any, are used to choose or calculate the “threshold”. 
Claims 1 and 3 define the invention in functional language by specifying a desired result, such as calculating and using the above values, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 1 and 3 are rejected for similar reasons as set forth in the rejection(s) above. 

 making and using the “second dead reckoning reliability” and “third and fourth estimated positions”.
The current specification does not provide any equations, processes, or algorithms showing how to process specific data in order to “performing travel control”. The current specification merely suggests that “computing control information” is an essential step of performing autonomous vehicle control without providing the necessary information to actually compute the “control information”.
	Further regarding claims 1 and 3, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the “second dead reckoning reliability”. The current specification merely discusses the end result of calculating the “second dead reckoning reliability” without disclosing the required steps to achieve the end result. 
Further regarding claim 7, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the respective “third and fourth estimated positions”. In particular, if the different sensors have different reliabilities, it is unclear how a final position is determined using information from a plurality of different sources.
Claim 7 defines the invention in functional language by specifying a desired result, such as calculating and using the above values, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 

For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 7 are rejected for similar reasons as set forth in the rejection(s) above. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 3, the current specification does not provide sufficient information or algorithms/processes that disclose how to perform the steps directed towards “performing travel control”, calculating the respective “reliability” parameters, such as the “estimated position reliability”, “satellite navigation dead reckoning position reliability”, “satellite navigation correction value”, a “reliability correction value”, “first localized position”, “first estimated position”, “second estimated position”,  and calculating a “threshold”.
The current specification does not provide any equations, processes, or algorithms showing how to process specific data in order to “performing travel control”, especially with respect to the calculated reliabilities and positions. The current specification merely suggests that “computing control information” is an essential step of performing autonomous vehicle control without providing the necessary information to actually compute the “control information”.

Further regarding claims 1 and 3, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the respective final “first localized position”, “first estimated position”, “second estimated position”. In particular, if the different sensors have different reliabilities, it is unclear how a final position is determined using information from a plurality of different sources.
Further regarding claims 1 and 3, the current specification does not disclose how to choose or calculate the “threshold”. The current specification does not disclose any information regarding what parameters or variables, if any, are used to choose or calculate the “threshold”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, comfort, fuel economy, and maximizing efficiency to perform one or more tasks. Therefore, the level of predictability is low as the 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 1 and 3 are rejected for similar reasons as set forth in the rejection(s) above. 

Regarding claims 1 and 3, the current specification does not provide sufficient information or algorithms/processes that disclose how to perform the steps directed towards “second dead reckoning reliability” and “third and fourth estimated positions”.

	Further regarding claims 1 and 3, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the “second dead reckoning reliability”. The current specification merely discusses the end result of calculating the “second dead reckoning reliability” without disclosing the required steps to achieve the end result. 
Further regarding claim 7, the current specification fails to disclose any equations, processes, or algorithms showing how specific information is processed in order to obtain the respective “third and fourth estimated positions”. In particular, if the different sensors have different reliabilities, it is unclear how a final position is determined using information from a plurality of different sources.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, comfort, fuel economy, and maximizing efficiency to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 

Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 1 and 3 are rejected for similar reasons as set forth in the rejection(s) above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 5, line 19, the claim contain the claim language “1s”, which appears to be a typographical error. 
For the purposes of examination only, this has been interpreted to mean “is”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889).
Regarding claims 1 and 3, Zeng teaches A vehicle control system for vehicle (see at least para.[0006-0056], Zeng teaches a control system for a vehicle), the vehicle control system comprising: traveling controller and circuitry (see at least para.[0019], Zeng teaches a system controller that configured to perform the following steps:
perform traveling control of an own vehicle (see at least para.[0019], Zeng teaches a system controller in order to control the vehicle), on a basis of map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
positioning information that indicates a position of the own vehicle by means of a satellite navigation (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and lane line information acquired as traveling environment information and related to a lane line ahead of the own vehicle (see at least para.[0020] and [0022], Zeng teaches detecting lane markers),
calculate estimated positions, on a basis of a plurality of computing methods that are based on information on a most-recent position on the map information of the own vehicle (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the most-recent position of the own vehicle being calculated on a basis of the lane line information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting lane markers and determining the position of the vehicle with respect to a map), 
the estimated positions each being related to a current position of the own vehicle (see at least para.[0029] and [0054], Zeng teaches determining the current position of the vehicle based on the sensor data); 
calculate estimated position reliability, on a basis of a result of a comparison between pieces of positional information (see at least para.[0054], Zeng teaches determining the positon reliability of , including information on one or more of the plurality of estimated positions (see at least para.[0054], Zeng teaches determining the positon reliability of each of the sensors),  wherein the estimated position reliability is calculated so that the estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in order to dynamically pick the sensors with a specific level of confidence, such as a level of confidence that is above a specific threshold); 
wherein, when the lane line information is unobtainable, the traveling controller is configured to (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible):
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and the information on a planimetric feature acquired as the traveling environment information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, wherein an object other than a lane marker anticipates a “planimetric feature”);
calculate a first estimated position that is one of the estimated positions, on basis of the most-recent satellite navigation correction value and the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information, which anticipates using the most recent GPS information);
calculate a second estimated position that is one of the estimated positions, by dead-reckoning (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as velocity and yaw rate, which anticipates dead-reckoning);
calculate a satellite navigation dead-reckoning position reliability as the estimated position reliability, on basis of a deviation between the first estimated position and the second estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the combination of GPS data , map data and the lane marker data to determine  or “corrected” current position corresponds to a correction value);
perform continue the traveling control by means of the first localized position and the map information until the estimated position reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle. Also, see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle).
 lasts longer. 
However, Shimomura teaches an estimated position reliability cumulatively becomes higher as a state in which a deviation between the pieces of positional information is equal to or less than the predetermined value lasts longer (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor reliability in order to effectively control a vehicle with respect to the sensor data, as recognized by Shimomura in at least the Abstract and para.[0012]. 

Regarding claims 4 and 5, Zeng teaches wherein, when the lane line information is obtainable, the traveling controller configured to: 
calculate a second localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information)
 and the lane line information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting lane markers and determining the position of the vehicle with respect to a map); 
calculate a satellite navigation correction value that corresponds to a deviation between the positioning information and the second localized position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the combination of GPS data , map data and the lane marker data to determine  or “corrected” current position corresponds to a correction value); 
and perform the traveling control by means of the second localized position and the map information (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle Also, see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle).

Regarding claim 6, Zeng teaches A vehicle control system for vehicle (see at least para.[0006-0056], Zeng teaches a control system for a vehicle), the vehicle control system comprising: 
a traveling controller configured to perform a driving assist of an own vehicle that include automatic driving in which a driver's operation is not required (see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle), 
on a basis of map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
positioning information that indicates a position of the own vehicle by means of a satellite navigation (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information), 
and lane line information acquired as traveling environment information and related to a lane line ahead of the own vehicle (see at least para.[0020] and [0022], Zeng teaches detecting lane markers), 
wherein, when the lane line information is unobtainable, the traveling controller is configured to (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible): 
calculate a first localized position that indicates a position of the own vehicle in the own vehicle traveling lane on the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information), 
on basis of the map information (see at least para.[0010], [0028-0032], [0035-0036], [0038], [0040-0044], [0046-0047], and [0054], Zeng teaches using map information),
the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], Zeng teaches using updated GPS position information) 
and an information on three-dimensional objects other than the lane line that are recognized as the traveling environment information (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, wherein an object other than a lane marker anticipates a “planimetric feature”);
 calculate a first estimated position, on basis of the most-recent satellite navigation correction value and the positioning information (see at least para.[0027-0029], [0032], [0034], and [0036-0037], ; 
calculate a second estimated position by dead-reckoning with a yaw rate of the own vehicle (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as velocity and yaw rate, which anticipates dead-reckoning); 
calculate a satellite navigation dead-reckoning position reliability on basis of a deviation between the first estimated position and the second estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data), 
wherein the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in order to dynamically pick the sensors with a specific level of confidence, such as a level of confidence that is above a specific threshold); 
and perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle Also, see at least para.[0019], Zeng teaches a system controller that performs the functions of a “controller” in order to control the vehicle).
 the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts. 
However, Shimomura teaches the satellite navigation dead-reckoning position reliability cumulatively becomes higher as a state in which the deviation is equal to or less than a predetermined value lasts (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor reliability in order to effectively control a vehicle with respect to the sensor data, as recognized by Shimomura in at least the Abstract and para.[0012]. 

Regarding claim 8, Zeng teaches when the lane line information is unobtainable, the traveling controller is further configured to calculate the first localized position on basis of a comparison distance from the own vehicle to the three-dimensional objects with coordinates of the corresponding the three-dimensional objects along the map data (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine the position of the vehicle, which anticipates a situation where the lane markers are not visible, wherein the objects taught by Zeng anticipates “three-dimensional objects”).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889), as applied to claim 1 above, and further in view of Julian (US Publication No. 2019/0025853).
Regarding claim 2, Zeng with the teachings of Shimomura does not expressly indicate when the lane line information is unobtainable, the traveling controller stores an amount of offset set by a driver of the own vehicle, sets a target course that is offset, by the amount of offset set by the driver, from lane center on the map information, and performs the traveling control on a basis of the target course. 
However, Julian (US Publication 2019/0025853) teaches when the lane line information is unobtainable (see at least para.[0098], Julian determines that lane line information is unobtainable), 
the traveling controller stores an amount of offset set by a driver of the own vehicle (see at least para.[0098], Julian teaches an offset, which anticipates an offset “set” by a driver), 
sets a target course that is offset, by the amount of offset set by the driver (see at least para.[0081-0084] and [0098], Julian teaches determining a target path of the vehicle), 
from lane center on the map information, and performs the traveling control on a basis of the target course (see at least para.[0035] and [0071], Julian teaches controlling the vehicle based on the target path).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Publication No. 2015/0175070) in view of Shimomura (US Publication No. 2016/0121889) as applied to claim 1 above, and further in view of Tatsukawa (US Publication No. 2018/0170377).
Regarding claim 7, Zeng teaches when the lane line information is unobtainable (see at least para.[0020], [0022] and [0054], Zeng teaches detecting objects other than lane markers to determine , the traveling controller is further configured to: 
calculate a third estimated position by dead-reckoning (see at least para.[0022], [0028-0029], [0035], [0037], [0040-0044], and [0054], Zeng teaches detecting vehicle kinematics such as yaw rate and vehicle velocity); 
calculate a second dead-reckoning reliability on basis of a deviation between the second estimated position and the third estimated position (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data), wherein the second dead-reckoning reliability cumulatively become higher as a state in which the deviation is equal to or less than a predetermined value (see at least para.[0054] and [0042], Zeng teaches that larger variances are given less contribution to the positon data, wherein Zeng anticipates using a “threshold” with respect to the determined confidence in order to dynamically pick the sensors with a specific level of confidence, such as a level of confidence that is above a specific threshold); 
and perform the driving assist by means of the first localized position and the map information until the satellite navigation dead-reckoning position reliability or the second dead-reckoning reliability becomes equal to or less than a threshold (see at least para.[0054], Zeng teaches using different combinations of sensor data based on the respective determined confidence of the sensor data, which anticipates determining the respective confidence of the GPS and dead-reckoning position data, wherein the sensor data and/or any combination of sensor data with the higher confidence is used to determine the position of the vehicle).
Zeng does not expressly indicate the second dead-reckoning reliability cumulatively become higher as a state in which the deviation is equal to or less than a predetermined value lasts,
 and a yaw rate of the own vehicle that estimated from a steering angle. 
 lasts (see at least para.[0041], Shimomura teaches a sensor reliability increases over time as the difference between the position information is smaller. Also, see at least para.[0008], [0010-0012], [0019], [0039], [0047], [0054], [0059], [0061-0063], [0075], and [0082], Shimomura teaches a threshold value with respect to sensor reliability).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng with the teachings of Shimomura to use time with respect to sensor reliability in order to effectively control a vehicle with respect to the sensor data, as recognized by Shimomura in at least the Abstract and para.[0012]. 
Zeng in view of Shimomura does not expressly indicate a yaw rate of the own vehicle that estimated from a steering angle. 
However, Tatsukawa teaches a yaw rate of the own vehicle that estimated from a steering angle (see at least para.[0080], Tatsukawa teaches determining a yaw rate of the own vehicle estimated from a steering angle)
and a deviation between the second estimated position and the third estimated position (see at least para.[0080], Tatsukawa teaches determining the difference between a sensed yaw rate the yaw rate estimated from the steering angle)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Zeng in view of Shimomura with the teachings of Tatsukawa to estimate a yew rate based on a steering angle in order to determine a vehicle position with respect to drift and the vehicle lane position, as recognized by Tatsukawa in at least the Abstract and para.[0018]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665